DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/9/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 4/9/2019 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Examiner Notes
Claims 15-20 recite, “A computer program product … comprising a computer readable storage medium …"  The specification describes the computer readable storage medium, which is specifically limited to non-transitory propagating signals ([0067]).  Thus, the claims are not directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MAGNINI (Magnini B, Negri M, Prevete R, Tanev H. Multilingual question/answering: the DIOGENE system. InTREC 2001 Nov.), and further in view of BOND (Bond F, Foster R. Linking and extending an open multilingual wordnet. InProceedings of the 51st Annual Meeting of the Association for Computational Linguistics (Volume 1: Long Papers) 2013 Aug (pp. 1352-1362).).

REGARDING CLAIM 1, MAGNINI discloses a method, comprising: 
receiving an input question in a source language (MAGNINI Fig. 1; Pg. 2 1st Col – “The question processing component is in charge of  the  linguistic analysis of  input questions  that can be formulated either in English or in Italian.”); 
generating a first similarity score based at least in part on a source-language operand (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain labels for  each word are scored by means of a similarity function, and the best tuple is selected. The similarity between two domains is computed according to the probability of the two domains to co-occur within a text.  This information  has  been  computed  over  several balanced  corpora,  both  for  English  (i.e. the Brown corpus,  the LOB corpus and  the Reuters news  corpus)  and  for  Italian  (i.e. the Elsnet corpus  and  a  large  collection  of  newspaper news).”); 
[generating a target-language operand based at least in part on the source-language operand] (MAGNINI Pg. 3 1st Col – “The identification of the correct sense of a word in a  question is necessary to add either synonyms or translations for that word without the risk of introducing disturbing elements in the search query.”); 
generating a second similarity score based at least in part on the target-language operand (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all  the  possible  tuples  of domain  labels  for  each  word  are  scored  by means of a similarity function, and the best tuple is selected. The similarity between two domains is  computed  according  to  the  probability  of  the two  domains  to  co-occur  within  a  text.  This information  has  been  computed  over  several balanced  corpora,  both  for  English  (i.e. the Brown corpus,  the LOB corpus and  the Reuters news  corpus)  and  for  Italian  (i.e.  the Elsnet corpus  and  a  large  collection  of  newspaper news).”); 
generating a semantic concept score (MAGNINI Pg. 3 2nd Col – “As  for  sense  repository  we  have  adopted MULTIWORDNET  (Pianta  et  al.  2002),  a  multilingual  lexical  database  including information  about  English  and  Italian  words.  MULTIWORDNET is an extension of  English WORDNET  (Fellbaum,  1998),  a  semantic network of English words grouped into synonym sets called synsets. Words and synsets are linked by means of various relations, distinguished into semantic  relations,  which  link  concepts,  and lexical  relations,  which  link  individual  words.”; Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain  labels for each word are scored by means of a similarity function, and the best tuple is selected. …In our example, the algorithm selects ASTRONOMY for  “star”,  PHYSICS  for  “bright”, ASTRONOMY  for  “visible” and ASTRONOMY for “earth”, which correspond to our intuition about the involved word senses.”; Pg. 4 2nd Col – “Then,  each  category  is  associated with a set of rules that check different features of the question;  in particular a  rule may detect the presence of a particular word occurrence, of words of a given part of speech, and of words belonging to a  given  semantic  category.”; Pg. 5 1st Col – “The  output of a rule gives two pieces of information: the category of the answer type and the focus of the question (Moldovan et al. 1999), i.e. the word  that  expresses  the  answer type in the question. In the examples above, the answer type is the category PERSON, while the focus is the word “leader”. This information will be used to retrieve the correct answer to the question in the documents retrieved by the search engine.”) based at least in part on the first similarity score and the second similarity score (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain  labels for each word are scored by means of a similarity function, and the best tuple is selected. …In our example, the algorithm selects ASTRONOMY for  “star”,  PHYSICS  for  “bright”, ASTRONOMY  for  “visible” and ASTRONOMY for “earth”, which correspond to our intuition about the involved word senses.”); 
generating a set of ranked answers to the input question ("ranked answer set") based at least in part on the semantic concept score (MAGNINI Pg. 3 1st – “The answer extraction component implements a paragraph filtering module that extracts text paragraphs from the top  scored  retrieved documents. This is done by maximizing the number of keywords and expansions produced in the question processing phase within a window of a fixed length of words.  The output is composed by the text paragraphs that should contain the answer to the question.”; Pg. 5 1st Col – “In particular, knowing the category of the entity we are  looking  for  (i.e. a PERSON)  the  focus will be used to determine  if any “candidate answer” we find in a document (i.e. person names) is an appropriate  instantiation  of  that  category.  This can be done by accessing  the MULTIWORDNET taxonomy and checking  if the candidate answer is a synonym of the focus or is subsumed by the focus.”); and 
outputting the ranked answer set (MAGNINI Pg. 3 1st – “The output is composed by the text paragraphs that should contain the answer to the question.”; Pg. 7 1st Col –“A  paragraph  filtering module extracts text paragraphs from the top scored retrieved documents. This is done maximizing the number of keywords and expansions produced in the question processing phase, within a window of a fixed length of words. The output is composed by text paragraphs that should contain the answer to the question.”).
MAGNINI does not explicitly teach the [square-bracketed] limitations.

MAGNINI discloses the [square-bracketed] limitations. BOND discloses a method/system for analyzing linguistic data comprising:
generating a first similarity score based at least in part on a source-language operand (BOND Pg. 1356 2nd Col – “We calculated a number of similarity scores, the first two based on similarity in the number of lemmas, calculated using the Jaccard index: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 …. Where sk, sn are concepts in Wiktionary and wordnet respectively, E(s) is the set of English lemmas for sense s and L(s) is the set of lemmas in all languages.”); 
[generating a target-language operand based at least in part on the source-language operand] (BOND Pg. 1356 2nd Col – “First, article headwords were included as English translations of Wiktionary senses (along with synonyms). Then differences in language codes were rectified and translations containing symbolic characters or a mixture of roman and non-roman characters were marked to be ignored, save a few exceptions. This left approximately
1.4 million sense translations in 20 languages in our wordnet grid, and nearly 1.3 million Wiktionary translations in over 1,000 languages … We calculated a number of similarity scores, the first two based on similarity in the number of lemmas, calculated using the Jaccard index: …
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Where sk, sn are concepts in Wiktionary and wordnet respectively, E(s) is the set of English lemmas for sense s and L(s) is the set of lemmas in all languages.”; ); 
generating a second similarity score based at least in part on the target-language operand (BOND Pg. 1356 2nd Col – “We calculated a number of similarity scores, the first two based on similarity in the number of lemmas, calculated using the Jaccard index: …
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Where sk, sn are concepts in Wiktionary and wordnet respectively, E(s) is the set of English lemmas for sense s and L(s) is the set of lemmas in all languages.”); 
generating a semantic concept score based at least in part on the first similarity score and the second similarity score (BOND Pg. 1357 1st Col – “Our combined ranking score (simc), based on both overlapping translations and a monolingual lexical similarity score, was able to outperform ranking based on either component in isolation. We expect that an improved alignment of short”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of MAGNINI to include a target language operand, as taught by BOND.
One of ordinary skill would have been motivated to include a target language operand, in order to provide more accessible and usable linguistic data (BOND pg. 1352).


REGARDING CLAIM 2, MAGNINI in view of BOND discloses the method of claim 1, wherein generating the semantic concept score (MAGNINI Pg. 3 2nd Col – “As  for  sense  repository  we  have  adopted MULTIWORDNET  (Pianta  et  al.  2002),  a  multilingual  lexical  database  including information  about  English  and  Italian  words.  MULTIWORDNET is an extension of  English WORDNET  (Fellbaum,  1998),  a  semantic network of English words grouped into synonym sets called synsets. Words and synsets are linked by means of various relations, distinguished into semantic  relations,  which  link  concepts,  and lexical  relations,  which  link  individual  words.”; Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain  labels for each word are scored by means of a similarity function, and the best tuple is selected. …In our example, the algorithm selects ASTRONOMY for  “star”,  PHYSICS  for  “bright”, ASTRONOMY  for  “visible” and ASTRONOMY for “earth”, which correspond to our intuition about the involved word senses.”; Pg. 4 2nd Col – “Then,  each  category  is  associated with a set of rules that check different features of the question;  in particular a  rule may detect the presence of a particular word occurrence, of words of a given part of speech, and of words belonging to a  given  semantic  category.”; Pg. 5 1st Col – “The  output of a rule gives two pieces of information: the category of the answer type and the focus of the question (Moldovan includes using a machine learning model (MAGNINI Fig. 1; Pg. 3 1st Col – “We  are  using  an adaptation  of  Learning-PINOCCHIO  (Ciravegna, 2000), which makes  use  of  learning  algorithms to  recognize  named  entities,  such  as  persons, 
organizations,  locations,  measures  and  dates.”; Pg. 7 1st Col – “During  the  training  phase  the  system  induces a large set of rules by bottom-up generalization of instances in a tagged training corpus where texts have  been  manually  marked  with  SGML  tags locating  the  information  to  be  extracted  (in  our case  the  tags …”).

REGARDING CLAIM 9, MAGNINI in view of BOND discloses a system, comprising: 
a memory having instructions stored therein; and at least one processor in communication with the memory, wherein the at least one processor (MAGNINI Fig. 1; Pg. 1 2nd Col – “QA on the Web”; Pg. 6 2nd Col – “computers …. processes its own sub-index… UNIX shell scripts ….”) is configured to execute the instructions to: perform the steps of claim 1; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, MAGNINI in view of BOND discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor (MAGNINI Fig. 1; Pg. 1 2nd Col – “QA on the Web”; Pg. 6 2nd Col – “computers …. processes its own sub-index… UNIX shell scripts ….”) to: perform the steps of claim 1; thus, it is rejected under the same rationale.
Allowable Subject Matter
Claims 3-8, 10-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2659